July 11, 1905. The opinion of the Court was delivered by
This appeal relates to the claim and delivery of a white spotted pointer bird dog. The cause was heard by M.L. Little, Esq., the magistrate of the fifth judicial district of Saluda County; the property was valued at $65. Both the plaintiff and defendant resided in the third judicial district of Saluda County. The magistrate, after hearing the testimony and argument of counsel, gave judgment for the plaintiff for the delivery of the dog by the defendant, or upon failure to do so, for the payment of $65, the value of the dog.
An appeal was taken therefrom by the defendant, which came on for trial before Judge R.C. Watts, who gave judgment reversing the magistrate's judgment, upon the ground that the magistrate was without jurisdiction of the defendant, the said R.D. Werts, in that he resided in the third judicial district of Saluda County, S.C. and that Magistrate M.L. Little's judicial powers were confined by statute to the limits of No. 5 township, in said county. An appeal was then taken to this Court, upon the ground that the Circuit Judge erred in his judgment.
The appeal must be sustained. By the provisions of section 23, of article 5, of our State Constitution, it is required: "Every civil action cognizable by magistrates, shall be brought before a magistrate in the county where the defendant resides." The defendant resided in Saluda County, and the action brought against him was a civil action. But it was claimed that the jurisdiction of the magistrate was limited to actions in the township where defendant resided. This was an error, for in section 1039, of vol. I., of the Code of Laws of this State, there is no limit to the jurisdiction of magistrates of Saluda County, provided the defendant resided in that county; they have jurisdiction in civil actions throughout the county. The Circuit Judge was in error.
It is the judgment of this Court, that the judgment of the Circuit Court be reversed, and that the judgment of Magistrate M.L. Little be affirmed. *Page 134